Citation Nr: 1733601	
Decision Date: 08/17/17    Archive Date: 08/23/17

DOCKET NO.  13-27 559	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a cervical spine disability.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

E. F. Brandau, Associate Counsel


INTRODUCTION

The Veteran has active duty service in the United States Army from December 1971 to March 1986.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office. 

In September 2016 the Veteran testified before the undersigned Veterans Law Judge via videoconference.  A transcript of the hearing was prepared and added to the record.  


FINDING OF FACT

The probative, competent evidence is against a finding that the Veteran's cervical spine disability is related to active duty service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for a cervical spine disability have not been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2016).  


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b); see also Walker v. Shinseki, 708 F.3d 1331, 1340 (Fed. Cir. 2013) (holding that only conditions listed as chronic diseases in 38 C.F.R. § 3.309(a) may be considered for service connection under 38 C.F.R. § 3.303(b)).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).
	
Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as arthritis becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2014); 38 C.F.R. §§ 3.307, 3.309.  

The Veteran essentially contends that he developed a cervical spine disability during his active service, resulting in his current neck impairment.  Specifically, the Veteran described a series of injuries in service that led to his neck disability.  The first was in June 1978 when the Veteran fell 40 feet and hit his head and shoulder and was knocked unconscious for three minutes.  The next was in the winter of 1978 to 1979 when he was carrying 200 pound projectiles and during his lifting he felt a crack in his mid-spine, although he did not report this to the medic because he was busy.  The last was in March 1981 when he was in pain after carrying 100 pound equipment and then felt back pain during his formation run.  After this he sought treatment and did some physical therapy exercises.  

As it pertains to a current disability, the Veteran has been diagnosed with cervical degenerative disc disease and cervical spondylosis.  He has received ongoing treatment and medication management through VA, and he had a cervical discectomy in August 2012.  Therefore, the Board finds that there is a current disability for service connection purposes.

As it pertains to an in-service event or injury, the Board notes that there is no evidence of symptoms of, or treatment for a cervical spine disability in service.  The Board has reviewed the Veteran's service treatment records and acknowledges that he had injured his lumbar spine and shoulder during service, and that he had sought treatment for these disabilities.  The Veteran's representative also contended that the Veteran's shoulder injury would have affected his neck as well, but there was no evidence of any neck pain complaints during service.  The Veteran's separation examination showed no evidence of any neck disability.  Although the Veteran's representative contended that there was no special box to describe neck pain, the Board notes that there was no mention of neck pain in the free space area on the separation examination.  Moreover, the Veteran was enlisted in active duty for 15 years, and there was no mention of a neck disability on any of the periodic examinations.  The Veteran sought treatment for various disabilities while in service, to include headaches, hernia, hearing loss, difficulty sleeping, and respiratory problems, but there was no evidence of neck complaints.  Despite the Veteran's contentions, the Board finds that there is no evidence of a neck disability during active duty service.  

There is also no evidence of a neck disability within one year of separation from service; the Veteran did not begin seeking treatment for a neck disability until the 2000's, at least 14 years after separation from service.  The Board has considered the buddy statements from D.D. and D.S., both of whom indicated that the Veteran had neck pain in the late 1990's, but this is still outside the presumptive period after separation from service.  

As there is no competent evidence of a cervical spine disability in service or within one year following discharge from service, competent evidence linking the current condition with service is required to establish service connection.  

As it pertains to a nexus between the Veteran's current neck disability and active duty service, the evidence is against his claim.  In January 2012 the Veteran underwent VA examination in connection with his claim.  At the time he was diagnosed with cervical degenerative disc disease and cervical spondylosis.  The Veteran asserted that he had neck pain especially when driving, but that his neck pain did not begin until four years prior.  He indicated that he may have injured his neck during service.  During the physical examination the Veteran had normal forward flexion but had some decreased extension with pain, and decreased lateral flexion and rotation.  The Veteran exhibited normal strength, reflexes, and sensation.  After the physical examination the VA examiner opined that the Veteran's cervical spine disability was less likely than not incurred in or caused by an in-service event or injury.  In making this determination the VA examiner reasoned that the Veteran did not complain of neck pain or receive treatment during service, although he had received treatment for the lumbar spine and shoulder after a fall in June 1978.  The VA examiner also noted that the Veteran did not begin to complain of neck pain until four years prior, and that he had past work history as a welder doing construction (suggesting an alternative etiology).  

There are no other opinions of record.  The Board affords great weight to the VA examiner's opinion because it is based on a physical examination of the Veteran as well as a review of his claims file.  The Board has considered the representative's contentions that the VA examiner was working on an improper premise that the Veteran had no neck problems during service, indicating that he may have injured his neck when he injured his shoulder.  However, the VA examiner must make his determination based on the examination findings (including the Veteran's lay statements at the examination) and what is available in the file, and the service treatment records do not show any evidence of complaints of neck pain or injury, despite the argument that his shoulder injury may have also hurt his neck.  The Veteran did inform the VA examiner that he believed he injured his neck in service during the examination, but the VA examiner was also able to reference an alternate etiology for the neck pain and the lack of chronicity of symptoms since separation from service.  The Veteran also argued that he did not tell the VA examiner that he had a neck injury four years prior, but instead that is when he started having pain when turning his head to check mirrors.  The VA examination report accurately notes the Veteran's complaints of neck pain, as opposed to injury, four years prior to the examination.  The Board has considered all of the Veteran's contentions, but finds that the objective medical evidence is more probative.  There is no question that the Veteran has a current disability of cervical degenerative disc disease; at issue is whether it is related to service.  Based on the evidence of record, the Board finds that there is no nexus between his current disability and active duty service.  

While the Veteran believes that his current cervical spine disability is related to service, as a lay person, the Veteran has not shown that he has specialized training sufficient to render such an opinion.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (noting general competence to testify as to symptoms but not to provide medical diagnosis).  In this regard, the diagnosis and etiology of degenerative disc disease of the cervical spine are matters not capable of lay observation, and require medical expertise to determine.  Accordingly, his opinion as to the diagnosis or etiology of his cervical spine disability is not competent medical evidence.  Moreover, whether the symptoms the Veteran experienced in service or following service are in any way related to his current disability is also a matter that also requires medical expertise to determine.  See Clyburn v. West, 12 Vet. App. 296, 301 (1999) ("Although the veteran is competent to testify to the pain he has experienced since his tour in the Persian Gulf, he is not competent to testify to the fact that what he experienced in service and since service is the same condition he is currently diagnosed with.").  Thus, the Veteran's own opinion regarding the etiology of his current cervical spine disability is not competent medical evidence.  The Board finds the opinion of the VA examiner to be significantly more probative than the Veteran's lay assertions.

In making this determination the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not for application and service connection must be denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).


ORDER

Entitlement to service connection for a cervical spine disability is denied.




____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


